            Case 4:20-cv-01135-LPR Document 7 Filed 04/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


JEREMY JOHNSTON                                                                       PLAINTIFF


v.                                No: 4:20-cv-01135-LPR-PSH


BILL GILKY                                                                          DEFENDANT


                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris. (Doc. 6). No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommendation should be,

and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT:

       1.      Johnston’s claims are dismissed without prejudice for failure to state a claim upon

which relief may be granted.

       2.      Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. §

1915(g).

       3.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from the order adopting this recommendation or the accompanying judgment would not be

taken in good faith.

       Dated this 28th day of April 2021.


                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
